DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 17 and 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Both claims 17 and 20 recite “the one or more twisted fluid holes are “D-shaped” in cross section”. This feature belongs to the non-elected subspecies B. (Figs. 9-10) (See Office Action mailed 07/28/2020, 10/13/2020 and Applicant’s response filed 09/11/2020)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 15, and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp et al. (WO 2018166889).
Regarding claim 4, Rapp et al. (hereinafter Rapp) discloses a rotary cutting tool 1, comprising: a main body; a shank portion 12 having a rearward end; a flute portion 2, 21, 22 having a forward end with one or more flanks 13, the flute portion having a plurality of flutes 9, 11 separated by lobes 10 (webs), the flute portion integral and adjacent the shank portion in an axial direction of the main body; a central fluid hole 5 extending along a central, rotational axis L, from the rearward end, through the shank portion, partly into the flute portion, and terminating at a predetermined distance, from the forward end, one or more connecting fluid holes 81, 3 in fluid communication with the central fluid hole and terminating at a flank at the forward end of the flute portion for supplying fluid to one or more cutting edges of the flute portion (the embodiment of Fig. 5h); and one or more twisted fluid holes 3 extending from the rearward end through the shank portion, through a lobe in the flute portion, and terminating at a flank at the forward end of the flute portion for supplying fluid to one or more cutting edges of the flute portion, wherein a cross-sectional area of the central coolant fluid hole is larger than a cross-sectional area of one or more of the twisted fluid holes. (It is noted that the embodiment in Fig. 5h shows a simplified view of a tool body 1. However, it is inherent the coolant channels 3 and the transfer cavities 8, 81 are applied to the embodiment shown in Figs. 1, 3, and 4, where the tool body 1 is a drilling or milling tool. Also see p.9-14, translation)
Rapp also teaches one of the one or more connecting fluid holes and one of the one or more twisted fluid holes emerge in the flank at the forward end of the flute portion. (Fig. 5h)
Regarding claim 15, Rapp discloses the one or more flutes are formed with a helix angle with respect to a center rotational axis of the rotary cutting tool. (Fig. 1 and 3, and p. 10)
Regarding claim 18, Rapp discloses the rotary cutting tool comprises a drill. (Figs. 1 and 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 16, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (WO 2018166889) in view of Brunner (US 2018/0133809).
Regarding claim 1,  Rapp discloses a rotary cutting tool 1, comprising: a main body; a shank portion 12 having a rearward end; a flute portion 2, 21, 22 having a forward end with one or more flanks 13, the flute portion having a plurality of flutes 9, 11 separated by lobes 10 (webs), the flute portion integral and adjacent the shank portion in an axial direction of the main body; a central fluid hole 5 extending along a central, rotational axis L, from the rearward end, through the shank portion, partly into the flute portion, and terminating at a predetermined distance, from the forward end, one or more connecting fluid holes 81, 3 in fluid communication with the central fluid hole and terminating at a flank at the forward end of the flute portion for supplying fluid to one or more cutting edges of the flute portion (the embodiment of Fig. 5h); and one or more twisted fluid holes 3 extending from the rearward end through the shank portion, through a lobe in the flute portion, and terminating at a flank at the forward end of the flute portion for supplying fluid to one or more cutting edges of the flute portion, wherein a cross-sectional area of the central coolant fluid hole is larger than a cross-sectional area of one or more of the twisted fluid holes. (It is note that the embodiment in Fig. 5h shows a simplified view of a tool body 1. However, it is inherent the coolant channels 3 and the transfer cavities 8, 81 are applied to the embodiment shown in Figs. 1, 3, and 4, where the tool body 1 is a drilling or milling tool. Also see p.9-14, translation)
Rapp does not disclose the central coolant fluid hole has a non-circular cross-sectional shape; and wherein each of the twisted fluid holes has non-circular cross-sectional shape.
Brunner discloses a cutting tool including a coolant channel 22. The coolant channel can have a non-circular cross-section. (Figs. 1-10, Paragraphs 24, 53-54) It 
Regarding claim 2, Rapp in view of Brunner discloses the one or more flutes are formed with a helix angle with respect to a center rotational axis of the rotary cutting tool. (Fig. 1 and 3, and p. 10)

Regarding claim 5, , Rapp in view of Brunner as set forth in claim 1 above does not disclose “the central fluid hole has a triangular cross-sectional shape, and wherein the one or more twisted fluid holes has a different non-circular cross-sectional shape than the central fluid hole.” However, Brunner discloses the cross-section of the coolant channel can have a triangular, semi-circular, elliptic, trapezoidal or rectangular cross-section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central fluid hole to have a triangular cross-sectional shape, and the one or more twisted fluid holes having a different non-circular cross-sectional shape such as an elliptical or semi-circular cross-sectional shape to further effective cooling or lubrication depending on the cutting conditions and/or general configurations (e.g., straight, conical, tapered, size, locations, etc.) of the fluid holes.
Regarding claim 7, Rapp in view of Brunner discloses the rotary cutting tool comprises a drill. (Figs. 1 and 3)
Regarding claim 16, Rapp as set forth in claim 4 above does not disclose the central coolant fluid hole has a non-circular cross-sectional shape; and wherein the one or more twisted fluid holes has non-circular cross-sectional shape.
Brunner discloses a cutting tool including a coolant channel 22. The coolant channel can have a non-circular cross-section. (Figs. 1-10, Paragraphs 24, 53-54) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central coolant hole and the one or more twisted fluid holes of Rapp to have non-circular cross-sectional shape as taught by Brunner to provide effective cooling or lubrication.
Regarding claim 19, Rapp in view of Brunner discloses the one or more flutes are formed with a helix angle with respect to a center rotational axis of the rotary cutting tool. (Fig. 1 and 3, and p. 10)
Regarding claim 21, Rapp in view of Brunner discloses the rotary cutting tool comprises a drill. (Figs. 1 and 3 of Rapp)
Response to Arguments
Regarding claims 1 and 5, Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues “There is no mention in Brunner that the coolant outlet lines 30, 38 can have a non-circular cross-sectional shape. Thus, the combination of Rapp and Brunner does not teach or suggest all the claim limitations, namely the feature of each of the twisted fluid holes having a non-circular cross-sectional shape.” (p.8) However, first, the limitation “one or more twisted fluid holes 3 extending from the rearward end through the shank portion, through a lobe in the flute portion, and terminating at a flank at the forward end of the flute portion” is outlet lines 30, 38 of Brunner. In other words, the Office Action (10/13/2020 and this current Action) does not modify the equivalent outlet lines 3, 81 of Rapp (the two internal cooling channels 3 are connected by transfer channels 81 with the central recess 5, Fig. 5h, p. 14, first paragraph, translation) Instead, the modification is done to the two radially outer cooling channels 3 extend from the outlet section 2 via the supply section 4 extends there through” (p. 12, last paragraph, translation and Paragraphs 8 and 10 in this Office Action) Therefore, applicant’s argument does not apply to the reason used for rejection stated in the Office Action. Second, the coolant channel 22 of Brunner is for transporting the cooling and/or lubricating fluid. Similarly, the central fluid hole 5 and/or the one or more twisted fluid hole 3 are also for the purpose of transporting the cooling and/or lubricating fluid. Since Brunner teaches the cooling channel can be a non-circular shape or exhibit cross-sectional change for the purpose of effectively transporting the fluid. One having ordinary skill in the art would have modified the fluid channels such as the one or more twisted fluid hole and the central fluid hole to have non-circular cross-sectional shapes for effectively transporting the fluid. For the reasons stated above, examiner maintains rejections of independent claims 1 and 5.
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (It is noted that claim 4 has deleted the limitation “at a single opening”.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHWEN-WEI SU/Examiner, Art Unit 3722